                     Case 2:19-cv-00252-RSM Document 1 Filed 02/21/19 Page 1 of 6




\

2

3

4

5                                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
6

7
             NORTHWEST ADMINISTRATORS, INC.,
                                                                                              NO.
    8                                            Plaintiff,

    9                   V.                                                                    COMPLAINT TO COMPEL AUDIT
10
             PARAMOUNT CONVENTION
n            SERVICES, INC., a Missouri corporation,

12                                               Defendant.

f3

14

    15                   Plaintiff, Northwest Administrators, Inc., is an organization incorporated

    16       under the laws of the State of Washington, with its principal place of business in

    17
             King County, and is the authorized administrative agency for and the assignee of
    18
             the Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
    19
                                                                                        II.
    20
                        The Western Conference of Teamsters Pension Trust Fund is an
    21

             unincorporated association operating as a Trust Fund pursuant to Section 302 of
    22


    23


    24
             COMPLAINT TO COMPEL AUDIT - 1
        25   G:\01-01999\515\Paramount Convention Services 214335 10-15-Womplainl.doc




        26                                                                                              Reld, McCarthy, Ballew & Leahy, LL.P.
                                                                                                                         ATTORNEYS AT LAW
                                                                                                         100 Wi^ST HA1WISON STIinET • NORTi 1 TOWER, SUITE 300
                                                                                                                     SEATTLE, WASHINGTON 9811^
                                                                                                              TELEPHONE: (206) 285-0464 • FAX: (206)285-8925
                  Case 2:19-cv-00252-RSM Document 1 Filed 02/21/19 Page 2 of 6




        the Labor Management Relations Act of 1947, as amended, to provide retirement
1

^ ]| benefits to eligible participants.

3              ||                                     III.

4 ]| This Court has jurisdiction over the subject matter of this action under

     |[ Section 502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974

        ("ERISA"), 29 U.S.C. §1132(e)(1) and (f) and under §301(a) of the Taft-Hariiley Act,
7
        29U.S.C.§185(a).

                                                                                    IV.
9

10 || Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.

n || §1132(e)(2), because the Plaintiff Trust Fund is administered in this District.

12                               II                            V.

                    Defendant is a Missouri corporation.
14
                                                                                    VI.
15

                    Defendant is bound to a collective bargaining agreement with Local 631 of
16

     ]] the International Brotherhood of Teamsters (hereinafter "Local"), under which the

is || Defendant is required to promptly and fully report for and pay monthly contributions

19 || to the Trust at specific rates for each hour of compensation (including vacations,

20
        holidays, overtime and sick leave) said Defendant pays to its employees who are
21
        members of the bargaining unit represented by the Local (such bargaining unit
22
        members are any of the Defendant's part time or full time employees who perform
23


24
        COMPLAINT TO COMPEL AUDIT - 2
        G:\01-01S99V515\Paramoun! Convention Services 214335 10-15-VComplaint.doc




                                                                                          Reid, McCarthy, Ballew & Leahy, L.LP.
                                                                                                           ATTORNEYS AT LAW
                                                                                          100 WEST HARRISON STREET • NORTH TOWER, SUITE 300
                                                                                                      SEATTLH, WASHINGTON 98119
                                                                                               TELEI'HONE: (2061 285-0464 • FAX: (20C>) 2B5.89Z5
                  Case 2:19-cv-00252-RSM Document 1 Filed 02/21/19 Page 3 of 6




        any work task covered by the Defendant's labor contract with the Local, whether or

^ [| not those employees ever actually join the Local).

3              I]                       VII.

4 || Defendant accepted the Trust's Agreement & Declaration Agreement ("Trust

       Agreement") which provides in part;
6
                Each Employer shall promptly furnish to the Trustees or
7 || their authorized representatives on demand any and all
                  records of his past or present Employees concerning the
 8 || classification of such Employees, their names, Social
    ]| Security numbers, amount of wages paid and hours
                  worked or paid for, and any other payroll records and
lo ]| information the Trustees may require in connection with
                  the administration of the Trust Fund, and for no other
ii || purpose. The Trustees or their authorized
                  representatives may examine any books and records of
     || each employer, which the Employer is required to furnish
     |] to the Trustees on demand whenever such examination
                   is deemed necessary or desirable by the Trustees in the
14 || proper administration of the Trust. If it becomes
                                necessary for the trustees to retain legal counsel to
15 || compel an Employer to furnish to, or permit the
                                examination of books, or records or information by, the
     || Trustees or their representatives, the Employer shall
^ II reimburse the Trust fund for all reasonable attorney's
                 fees and court costs incurred by the Trust Fund in
i8 ]| connection therewith, whether or not legal proceedings
                 were instituted and whether or not such examination
19 || disclosed that the Employer has failed to make
               appropriate or timely Employer Contributions to the Trust
                                Fund.

21                   II                   VIII.
22
                    The Trustees of the Western Conference of Teamsters Pension Trust deem
23

        it both necessary and advisable to the proper administration of the Trust that their
24

        COMPLAINT TO COMPEL AUDIT " 3
        G:\01-01999\515\Paramount Convention Sen/ices 214335 10-15-\Complaint.doc



26
                                                                                    Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                    ATTORNEYS AT LAW
                                                                                    100 WEST HARRtSON STRGRT • NOKTH TOWEH, SUITE 300
                                                                                               SEATTLE, WASHINGTON 98119
                                                                                         TELEPHONE: (206) 285-0-16-1 • FAX: (Z06) ZS^KW
                  Case 2:19-cv-00252-RSM Document 1 Filed 02/21/19 Page 4 of 6




        authorized representatives examine the Defendant's books and records for the

2 || period October 1, 2015 through the Present date to determine if the Defendant

3 [| previously reported for and paid to the Trust all of the amounts due for the

4 ]| Defendant's employment of the above-referenced members of the bargaining unit

        represented by the Trust for said periods.
6
                                                                                    IX.
 7
                    Despite notification to the Defendant of the Trustees" desire to conduct an
8

     ]| audit for the above referenced periods for the above referenced members of the

io || bargaining unit, and demands made upon the Defendant on the Trust's behalf for

11 || access to Defendant's records for an examination of them for that period, to date

     || the Defendant has failed and refused to make its records available for the thorough
13
        examination the Trustees deem necessary and advisable to the proper
14
        administration of the Trust.
15

                    WHEREFORE, plaintiff, on the Trust's behalf, prays the court as follows:
16

p || 1. That the Court enter an Order Compelling Audit under which

is |[ Defendant shall be directed by the Court, within a specified time, to make available

19 I ] to the authorized representatives of the Trustees of the Trust for the period October

        1, 2015 through the Present date the following records:
21
                                a. Individual payroll records for aU employees, not just bargaining
22 ]| unit employees;
                                b. Employee roster listing all employees, with hire or position date
23 || changes;
                                c. Signed Temporary Agency Personnel (TAP) Usage document;

        COMPLAINT TO COMPEL AUDIT - 4
        G:\01-01999\515\Paramounl Convention Sen/ices 214335 lO-15-\Complaint.doc



26
                                                                                          Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                         ATTORNEYS AT LAW
                                                                                          100 Wf:ST HARRISON STREET • NORTH TOWER, SUITE 300
                                                                                                       SEATTLR, WASHINGTON 98119
                                                                                               TH.B'HONE: (206) 285-(^ • FAX: (206) 2W.S91S
               Case 2:19-cv-00252-RSM Document 1 Filed 02/21/19 Page 5 of 6




                             d. Temporary Personnel Invoices (if applicable);
1
                             e. State of California Quarterly Wage and Withholding Reports
2                                   (DE6/DE9) - or" State Employer Security Reports;
                             f. Vendor list;
3                            g. Cash Disbursement records;
                             h. State Industrial Insurance or Comparable Reports;
4                            i. Quarterly FICA and Federal Income Tax Reports (941/941A);
                             j. Annual Federal Unemployment Reports (FUTA 940);
5
                             k. Labor Contracts - plus any addendums or supplements, if
6                                  applicable.

 7               2. Afford to the authorized representatives of the Trustees of the Trust

 8   both ample time and opportunity to examine all such materials of Defendant at such

9
     time and at such place as shall be convenient to the Trustees' authorized
10
     representatives.
11
                 3. For judgment against the Defendant for:
12

                             A. All of the Plaintiff's attorney's fees incurred in gaining auditor
13

14                                       access to Defendant's records;

15                           B. All of the Plaintiff's costs incurred in gaining auditor access to

16                                       defendant's records, and

17
                             C. For such other and further relief as the Court may deem just
18
                                         and equitable.
19

20   //
21
     //
22
     //
23
     //
24

     COMPLAINT TO COMPEL AUDIT - 5
25   G:\01-01999\515\Paramount Convention Sen/ices 214335 10-15-\Comp)aint,doc



26
                                                                                 Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                  A7TORNEYS AT LAW
                                                                                 100 WHST HARRESON STREET • NOf^TH TOWEH, SUITE 300
                                                                                              SEATTLE;, WASHINGTON 98119
                                                                                      TF:Lf;PHONh:: (206) 285-0464 • FAX: (206) 285.8925
               Case 2:19-cv-00252-RSM Document 1 Filed 02/21/19 Page 6 of 6




                 DATED this ^/^ day of February. 2019.

                                                                                REID, MCCARTHY. BALLEW & LEAHY,
                                                                                L.L.P.




                                                                                Russell J. Reic^W^A #2560
                                                                                Attorney for Plaintiff




 9

10

11


12

13

14

15

16

17

18

19


20


21


22


23


24

     COMPLAINT TO COMPEL AUDIT - 6
25   G:\01-01S99\515\Paramount Convention Sen/ices 214335 10-15AComplainl.doc



26
                                                                                                  Reid, McCarthy, Ballew & Leahy, L,L,P.
                                                                                                                   ATTOKNEYSATLAW
                                                                                                   100 WEST 11A1UUSON STREET * NORTi I TOWBR, SU1TF. ^00
                                                                                                                SEATTLE, WASHiNOTONWi! 19
                                                                                                        TELEPHONE (206) 2S5-Q464 • FAX: (206) 285-8925
